In a neglect proceeding pursuant to Family Court Act article 10, William J. N., Jr., appeals from a fact-finding order of the Family Court, Westchester County (Bellantoni, J.), entered January 9, 1989, which, after a fact-finding hearing, found that the respondent committed sexual abuse in the first degree, sodomy in the first degree, and endangering the welfare of a child, and that his daughter, Tammy, was a neglected child as defined by Family Court Act article 10.
Ordered that the order is affirmed, with costs.
We reject the appellant’s contention that the out-of-court statements made by his daughter concerning the alleged abuse were not sufficiently corroborated within the meaning of Family Court Act § 1046 (a) (vi). We also reject the appellant’s contention that the evidence at the fact-finding hearing was insufficient to support the court’s findings. That evidence showed that the appellant had subjected his daughter to at least three beatings, including one where she was rendered unconscious, and several incidents of sexual molestation and abuse. Kunzeman, J. P., Rubin, Eiber and Miller, JJ., concur.